Citation Nr: 0712316	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  01-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right (major) hand with fracture to the 
third metacarpal, status post reconstruction with residuals, 
with degenerative joint disease by X-ray; post operative 
right head of third metacarpal periarticular osteophytes, 
loose bodies and nonunion, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1969.  
His military records show that he served in the Republic of 
Vietnam as an infantryman in the United States Army.  His 
military decorations include the Purple Heart Medal with 1st 
Oak Leaf Cluster for wounds received in combat against enemy 
forces, the Air Medal, and the Army Commendation Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for an increased evaluation above 10 percent 
for service-connected residuals of a gunshot wound of the 
right hand with fracture to the third metacarpal, status post 
reconstruction with residuals, with degenerative joint 
disease by X-ray; post operative right head of third 
metacarpal periarticular osteophytes, loose bodies and 
nonunion.

During the course of this appeal, the Board remanded the case 
to the RO in December 2004 for additional evidentiary and 
procedural development.  Following this development, the 10 
percent evaluation for the veteran's gunshot wound residuals 
of his right hand was confirmed and continued in a December 
2006 rating decision.  The case was returned to the Board in 
March 2007 and the veteran now continues his appeal.




FINDINGS OF FACT

Residuals of a gunshot wound of the right hand with fracture 
to the third metacarpal is manifested by sharp pain and some 
grip weakness, with radiographic evidence of degenerative 
changes of the metacarpal and proximal interphalangeal 
joints, and ulnar deviation of the proximal interphalangeal 
joint of the middle finger of the left hand; the third 
metacarpal is not ankylosed, nor is it productive of symptoms 
that are analogous to, or otherwise more closely approximate 
ankylosis.  There is tenderness on the dorsal aspect of the 
right metacarpal joint of the right long finger, and 
painless, well-healed scars that are secondary to the gunshot 
wound residuals and to surgical debridement of the affected 
joints. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a gunshot wound of the right hand with fracture 
to the third metacarpal have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5226 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's claim 
for a rating increase for his right hand disability was 
received by VA in March 2000, prior to the enactment of the 
VCAA, and although he has since then received notice of the 
VCAA's provisions as they pertained to his claim, this notice 
was not received before the December 2000 rating decision on 
appeal.  In an ideal situation, the notice required by 38 
U.S.C.A. § 5103(a) should be provided to a claimant before 
the initial unfavorable rating decision of the RO on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  While the 
initial notice letter providing full notice was issued only 
after the initial decision, any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the claimant was not provided 
full notice prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim at issue was readjudicated 
and additional evidentiary and procedural development was 
undertaken via the remand of December 2004.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and the actions taken by VA have essentially cured 
the error in the timing of notice.  Therefore, the Board's 
adjudication of this appeal would not result in prejudice to 
the veteran in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran has been made aware of the 
information and evidence necessary to substantiate his 
increased rating claim and has been provided opportunities to 
submit such evidence.  A review of the claims file also shows 
that VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  All relevant VA medical records 
pertaining to his treatment for his right hand disability for 
the period from 2000 to 2006 have been obtained and 
associated with the evidence.  He has also been provided with 
a VA orthopedic evaluation in November 2005 to determine the 
degree of impairment associated with his right hand 
disability within the context of his relevant clinical 
history.  

The veteran has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
He has been notified of the evidence and information 
necessary to substantiate his increased rating claim, and he 
has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which discussed the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  In correspondence dated in March 2006, 
the veteran was informed of the VCAA provisions as they 
pertained to increased rating and earlier effective date 
issues, in compliance with the Court's holding in Dingess.  
Therefore, to move forward with adjudication of this appeal 
would not cause any prejudice to the veteran.

Factual Background

The veteran's service medical records show that he sustained 
a gunshot wound to his right hand in May 1968 that caused 
tendon and nerve damage.  The records show that he was right-
hand dominant.  An April 1969 treatment note shows that the 
gunshot wound involved the head of the third metacarpal of 
the right hand.  There was full range of motion of the right 
hand with only minor discomfort.  The examiner remarked that 
the hand was "good and functional."  No surgical treatment of 
the injury was required.   The veteran's separation physical 
examination noted a laceration of the right hand, secondary 
to a gunshot wound.

During a September 1969 VA neurological examination, the 
veteran gave a history of a gunshot wound of the right hand 
with a fracture of the right third metacarpal bone.  He 
complained of occasional pain in his right hand during cold 
weather. On physical examination there was no evidence of 
muscle damage or muscle loss.  There were no gross motor or 
sensory abnormalities evident.  The reflexes were equal, 
active and physiological and no abnormal reflexes were noted.  
The diagnosis was no neurological disorder at the time.

During a September 1969 VA examination, the veteran reported 
that the site of his gunshot wound was quite painful in cold 
weather and that his right hand tended to get tired more 
easily than normal.  He also reported that his fingers were 
usually stiff in the morning.  Examination revealed a scar on 
the dorsum of the hand over the distal portion of the second 
metacarpal bone, which measured 1 x 1/8 inch and was not 
tender.  There was no evidence of a bony deformity at the 
time.  There was another scar measuring 11/2 x 1/8 inches that 
was located transversely across the metacarpophalangeal 
joints of the index and middle fingers of the right hand.  
The scar was also well healed, nontender or adherent.  All 
fingers of the hand had full flexion and extension, and there 
was no evidence of atrophy.  The diagnoses were residuals of 
gunshot wound, right hand, symptomatic, as described, with no 
limitation of motion; no evidence of muscle damage detected; 
and old fracture of the right third metacarpal secondary to 
residuals of a gunshot wound.  An X-ray study of the right 
hand was completed in September 1969, which revealed an old 
healed fracture with fragmentation involving the distal end 
of the third metacarpal.  There was mild roughening about the 
third metacarpophalangeal joint.

In an October 1969 rating decision, service connection was 
granted for residuals of a gunshot wound to the right hand 
with a fracture of the third metacarpal.  

In a statement dated March 2000, the veteran reported that he 
chipped a bone in his right hand, which caused pain and 
numbness.  He further claimed that his service-connected 
right hand disability had worsened.

In March 2000 an X-ray study of the veteran's right hand was 
performed, which revealed probable traumatic changes at the 
third metacarpal joint, minimal degenerative changes at the 
base of the thumb, and no definite acute process.

During an April 2000 VA examination, the veteran complained 
of a sharp pain in his right hand, which occurred whenever he 
reached for something by extending his arm, hand and fingers 
on the right side.  The pain episodes would occur 
approximately two to three times per week, with pain shooting 
up his fingers and up through his hand and forearm.  He 
experienced throbbing and aching in his right hand during 
cold or wet weather.  When he did repetitive motions with his 
right hand he experienced aching and pain.  On physical 
examination of the right hand, the examiner noted a 5.0-
centimeter crescent-shaped scar over the first metacarpal 
bone distally. There was obvious deformity of the distal 
third metacarpal and the third metacarpophalangeal joint on 
the right hand.  He also noted that the third finger on the 
right hand had an ulnar deviation that was 5 degrees greater 
than the ulnar deviation at the proximal interphalangeal 
joint (PIP) of the middle finger of the left hand. The 
veteran was unable to fully extend the middle finger of the 
right hand as it lacked 10 degrees of extension. There was 
full flexion as well as full extension of all the remaining 
fingers of the right hand.  The veteran lacked 15 degrees of 
extension of his right PIP joint.  There was full flexion of 
all the fingers and full extension of all the other fingers 
as well.  When he made a fist, the fingers of the right hand 
could touch the palmar crease. The right hand was 
approximately the same strength as the left hand, which more 
likely than not indicated a slight degree of decrease in 
strength since the right hand is the dominant hand.  The 
diagnosis was a gunshot wound of the right hand with a 
fracture to the third metacarpal, status post reconstruction 
with residuals with degenerative joint disease by X-ray.

The claims folder includes an unretouched VA photograph of 
the right hand dated in April 2000, with markings to indicate 
the site of the fracture.

VA outpatient progress notes dated September 2000 to April 
2002 reflect treatment for increasing pain in the veteran's 
right hand from a gunshot wound.  In a VA progress note dated 
October 2001 the veteran complained of shooting pain from the 
metacarpal joint to the forearm accompanied by weakness when 
lifting or grasping heavy objects.  The diagnosis was 
osteophytic changes and bony fragments secondary to the 
gunshot wound, which were deemed to be the most likely cause 
of his hand pain.

In August 2001, a hearing was held before a hearing officer 
at the RO.  At the hearing the veteran reiterated many of his 
assertions.  He testified that the pain in his right hand had 
increased over the years.  Large amounts of physical activity 
performed with this hand aggravated it and made it throb.  
The pain would last between one to two hours, which he would 
treat by massaging his right hand with a cream that contained 
aspirin.  This alleviated some of the pain, along with doses 
of 800-milligram Ibuprofen pills.

According to an April 2002 medical report, the veteran 
underwent surgery for debridement of osteophytes, loose 
bodies and nonunion of the right third metacarpal.  The 
postoperative diagnosis was right head of third metacarpal 
periarticular osteophytes, loose bodies, and nonunion.  In a 
surgical orthopedic note dated July 2002, the veteran 
complained of minimal, intermittent pain relieved adequately 
with Lodine (an anti-inflammatory medication).  Objective 
evaluation revealed that the right finger was non tender; 
flexion was 4+ compared to the left hand which was 5+; 
minimally delayed extension; no edema; and a well healed 
scar.  An X-ray study of the right hand showed significantly 
less osteophytes in the right long finger metacarpal joint, 
when compared to an October 2002 X-ray study.

A VA orthopedic note dated in November 2003 shows that the 
veteran's right hand displayed a well-healed transverse 
incision over the dorsum of his right long finger metacarpal.  
He lacked the final 15 degrees of full extension and was able 
to flex this digit only to 70 degrees (as compared to full, 
normal flexion to 90 degrees in the other fingers).  Forcing 
flexion beyond 70 degrees produced pain over the dorsum of 
the metacarpal joint affected by the gunshot wound.  The 
physician concluded that the maximum benefit of treatment of 
the veteran's gunshot wound residuals were obtained, and that 
neither the physician nor the veteran believed that 
additional treatment was necessary, although repeat 
debridement in the future could help maintain this joint.  
The impression was osteoarthritis of the long finger 
metacarpal joint, status post surgical debridement, doing 
well.  A yearly check up in November 2004 shows no worsening 
in the condition of the veteran's right long finger 
metacarpal joint as compared to the previous year.  There was 
no joint locking or any findings suggestive of loose bodies 
within, and he was deemed to be "doing quite well."

The report of a November 2005 VA examination shows that the 
veteran complained of pain in his right third metacarpal 
head, with some deviation of the long finger.  Examination 
revealed no joint effusion, erythematous changes, or muscle 
atrophy present.  The joint pain was treated with anti-
inflammatory medication and thrice-daily doses of 
prescription painkiller (Vicodin).  Performing heavy lifting, 
pulling and pushing motions, and mopping with his right hand 
produced flare-ups of pain, which were alleviated with rest 
and performing light stretching exercises.  The veteran was 
employed as a building custodian for the past 10 years.  He 
lost 5 days of work per year for medical appointments 
relating to his right hand disability.  He reported that he 
was able to perform his job as it required no heavy lifting, 
and that he was able to perform all activities of daily 
living.  

Physical examination revealed degenerative changes and 
tenderness on the dorsal aspect of the right metacarpal joint 
of the right long finger, with limitation of motion on 
extension and flexion of the right long finger, with 
extension to only -10 degrees (normal extension being to zero 
degrees) and flexion to only 60 degrees (normal flexion being 
to 90 degrees), secondary to residuals of the gunshot wound, 
but no effusion, erythematous changes, muscle atrophy, muscle 
spasm, or ankylosis of the right long finger.  Repetitive use 
showed no fatigue, incoordination, lack of endurance, or 
additional loss of motion due to pain.   

Physical examination revealed slight lateral deviation of 10 
degrees and mild tenderness on the dorsal aspect of the right 
PIP joint of the right long finger, with limitation of motion 
on extension of the right long finger, with extension to only 
-15 degrees (normal extension being to zero degrees), 
secondary to residuals of the comminuted fracture associated 
with the old gunshot wound, but with normal flexion to 110 
degrees with no pain on flexion.  There was no effusion, 
erythematous changes, muscle atrophy, muscle spasm, or 
ankylosis of the right long finger.  Repetitive use showed no 
fatigue, incoordination, lack of endurance, or additional 
loss of motion due to pain.   

The dorsal aspect of the right hand had two healed scars, 
secondary to surgery for removal of bone fragments, which 
were soft in texture, with a smooth surface with no elevation 
or depression.  The scars were hyperpigmented but were 
superficial, stable, and painless, and were not adherent to 
the underlying tissues.  There was no keloid formation, 
ulceration, contracture, soft tissue loss, or loss of skin 
covering.

The veteran was right-handed and was able to produce a 
signature without difficulty performing writing motions.  His 
thumb was able to approximate all his fingers, and there was 
no evidence of strength loss on use of the right hand when 
performing pushing, pulling, and twisting motions against 
resistance.

The diagnosis produced on examination in November 2005 was 
status post gunshot wound with comminuted fracture of the 
third metacarpal of the right hand, status post 
reconstruction surgery, status post surgery to remove bone 
fragments, with residual degenerative joint disease of the 
metacarpal joint of the right long finger by X-ray, with 
residual pain and limitation of the metacarpal joint of the 
right index finger and metacarpal joint and PIP joint of the 
right long finger.  In the physician's commentary, the 
examiner stated that no ankylosis was detected, and that the 
gunshot wound residuals did not impose any significant 
interference with the overall function of the veteran's right 
hand.  Amputation of the affected digit was not considered to 
be a treatment option for the present state of the veteran's 
disability.

December 2005 X-rays of the veteran's right hand revealed 
degenerative changes of the third metacarpal joint, status 
post old fracture.

The report of a February 2006 VA electromyographic study of 
the veteran's right hand shows that his complaints of grip 
weakness associated with this hand were attributed to his 
gunshot wound residuals of his third metacarpal joint and not 
to any actual motor weakness.

VA treatment reports dated April 2006 - September 2006 that 
pertain to the veteran's gunshot wound residuals of his right 
hand show, in pertinent part, that the veteran was prescribed 
a special orthopedic glove that supported and cushioned his 
right hand, which helped to alleviate and reduce the 
intensity and severity of the painful symptoms that resulted 
when he performed physical motions associated with his job.  
A September 2006 X-ray report shows that there was a post-
traumatic deformity of the head of the right third metacarpal 
joint with multiple bony fragments present in the joint 
space.  The articular surface of both the phalanx and the 
metacarpal were irregular and sclerotic.



Analysis

The veteran contends that the service-connected gunshot wound 
residuals of his right hand are more disabling than reflected 
by the 10 percent evaluation currently assigned to it.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

The veteran's right hand disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5226 (2006), using the criteria for ankylosis of long finger.  
By regulatory amendment effective August 26, 2002, changes 
were made to the schedular criteria for evaluating the 
musculoskeletal system, ankylosis and limitation of motion of 
the digits of the hands.  However, the changes do not have 
any effect as far as producing a different result when rating 
the veteran's right hand disability using one version of the 
Code over the other, as the criteria for evaluating ankylosis 
of the long finger are identical in both the old and revised 
versions.  

When evaluating a service-connected orthopedic disability, 
functional loss due to pain under 38 C.F.R. § 4.40 (2006) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (2006) 
must be considered.  When a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The veteran is rated under Diagnostic Code 5226, which 
pertains to ankylosis of the long (or middle) finger, based 
on the fact that the actual injury to his right hand mainly 
encompassed his right third finger.  When an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

The evidence shows, generally, that the veteran complains of 
throbbing and aching in his right hand as well as weakness 
when lifting or grasping heavy objects.  He also complained 
of sharp, shooting pain from the metacarpophalangeal joint to 
his forearm.  However, the currently assigned 10 percent 
rating is the highest available under Diagnostic Code 5226, 
and this evaluation contemplates actual ankylosis of the long 
(middle) finger, even though the medical evidence reflects 
that there is no ankylosis affecting any joints in the 
veteran's right long finger.  The 10 percent rating is also 
predicated on functional loss of the affected finger due to 
pain associated with the service-connected gunshot wound 
residuals.  Thus, the veteran's overall right hand 
disability, including pain and weakness, only warrants a 10 
percent rating.  

The Board also finds that the veteran's right hand fracture 
is not so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board notes 
that the right hand disability has not necessitated frequent 
periods of hospitalization or resulted in marked interference 
with his employment.  The veteran lost only 5 days out of the 
year for treatment of his gunshot wound residuals of his 
right hand, and he has been able to maintain his employment 
as a building custodian for over a decade, in addition to 
being able to perform all activities of daily living.  As 
there is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, the Board is not required to discuss the possible 
application of an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1).  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 
(1993). 

In view of the foregoing discussion, the Board concludes that 
an increased evaluation in excess of 10 percent is not 
warranted for the veteran's residuals of a gunshot wound of 
the right (major) hand with fracture to the third metacarpal, 
status post reconstruction with residuals, with degenerative 
joint disease by X-ray; post operative right head of third 
metacarpal periarticular osteophytes, loose bodies and 
nonunion.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation in excess of 10 percent for residuals 
of a gunshot wound of the right (major) hand with fracture to 
the third metacarpal, status post reconstruction with 
residuals, with degenerative joint disease by X-ray; post 
operative right head of third metacarpal periarticular 
osteophytes, loose bodies and nonunion, is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


